Citation Nr: 0718672	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  06-36 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran had active service from November 1962 to November 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

In a May 2007 written statement, the veteran's attorney 
requested a hearing for the veteran to appear before the 
Board, stating that he wishes to appear at a Travel Board 
hearing at the Regional Office in Portland, Oregon.  The 
Board finds that a remand is necessary to afford the veteran 
due process of law by scheduling him for his requested 
hearing.

Accordingly, the case is REMANDED for the following action:

Schedule a Travel Board hearing for the 
veteran and any witnesses before a 
Veterans Law Judge at the RO.  Notify the 
veteran and his attorney of the date of 
such hearing by sending a letter of 
notification to the veteran at his address 
of record, with a copy to his attorney. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).



